JONES, J.,
dissenting.
The question in this ease is: What portion of the estate of testator goes, under his will, to. the widow ?
It is conceded that James E. Foster, under the third item of the will, is made residuary legatee and takes the remainder of the estate after the widow’s bequest is taken out.
Item two gives to the “wife Mary Foster all that part and interest in my estate, real, personal and mixed which is secured to her, as my widow by the laws of distribution of estates, of the state of Ohio, in the cases where wives survive husbands who die intestate.”
I fail to see any ambiguity in this provision. No extrinsic evidence is necessary to explain it and it was error to have admitted such evidence in the lower court.
The widow takes what “is secured” to her by the laws of 'Ohio “as widow.” Not “will be secured to her” but “is secured to her,” meaning, of course, at the time the will was made.
Now, what portion of a man’s estate is secured to his wife during his-lifetiine ? The word “secure” as used here means “make safe,” “make fast.”
Nothing is secure to a wife, i. e., “safe” to her or “made fast,” except her dower interest in real estate and distributive portion of personal property. As to the balance of the consort’s estate, even where there are no children, she is only the prospective heir at law. The remaining two-thirds of the estate is not secured to her in any way. Pier coming into possession of it at his death is dependent upon the existence or nonexistence of a will. If there are no children and he dies intestate she gets this two-thirds of the property, not by virtue. of her being the widow, but as heir so designated by statute.
*433This portion of the estate is no more secured to her during coverture than a child’s prospective share in his or her parent’s estate is secured to such child.
The widow, therefore, takes under this will, in my opinion, an allowance for support for one year, free occupancy of the mansion house,one year, one-half of the first $400 of the personal property and one-third of the remainder, one-third of the real estate for life and any other interests, if any, in decedent’s estate which were secured to her on the date of the execution of the will by the laws of Ohio.
Assuming that the will is ambiguous and that it is proper to resort to the evidence as contained in the bill of exceptions herein to explain its provisions, it seems to my mind that the above construction becomes the more manifest as the true intention of the testator.
It appears that testator was over eighty years of age and childless; that the wife was also far advanced in years; that.the estate consisted of real and personal property valued at $165,000. There is real estate in Kentucky worth $20,000 and the balance of the property is in Ohio.
According to the construction contended for by counsel for the widow and adopted by the majority opinion of the court, the widow takes all the property in Ohio and the residuary legatee takes the Kentucky real estate.
To me, it is inconceivable that an attempt to express such an intention by the language employed in this will would be made by a man who possessed the business ability to accumulate this fortune, when such desire could have been expressed so briefly and clearly that a child could understand.
There is one more consideration leading me to the conclusion here recorded that I will briefly refer to.
Testator says that his wife is to have the portion “that is secured to her” by the laws of Ohio in “cases where wives survive husbands who die intestate.”
There are several different statutes or sections making provision for widows and the widow’s portion differs with differing *434facts and circumstances. It is dependent in amount upon whether the real estate is ancestral or nonancestral and upon the decedent leaving children surviving. The construction which my associates favor can not be given without adding at the end of the second clause of the will the words “and child- . less” or words of the same import.
It is necessary to add to or supply nothing in this will.. A portion of a man’s estate “is secured” to his wife and can not be affected by the manner in which the property was acquired, or by his leaving or not leaving issue, or in any other way except by her own act.
It was this portion that was given to the wife in this ease.'
Swing, J., concurs.